Name: Commission Regulation (EEC) No 2037/79 of 18 September 1979 enabling short-term private storage contracts to be concluded for the R I type of table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 79 Official Journal of the European Communities No L 235/25 COMMISSION REGULATION (EEC) No 2037/79 of 18 September 1979 enabling short-term private storage contracts to be concluded for the R I type of table wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as amended by Regula ­ tion (EEC) No 1 303/79 (2), and in particular Article 7 (7) thereof, Whereas Article 7 ( 1 ) of the said Regulation intro ­ duces a system of aid for the private storage of table wine and lays down that the granting of such aid is to be subject to the conclusion of a short-term or a long ­ term storage contract ; whereas the first subparagraph of Article 7 (2) lays down that short-term storage contracts for table wine may be entered into when the representative price of that type of table wine remains below the activating price for two consecutive weeks ; Whereas the representative price for the R I type of table wine has remained below the activating price for this type of wine for two consecutive weeks ; Whereas the conditions set out in the first subpara ­ graph of Article 7 (2) of Regulation (EEC) No 337/79 are therefore fulfilled, HAS ADOPTED THIS REGULATION : Article 1 Short-term private storage contracts may be concluded for the R I type of table wine . Article 2 This Regulation shall enter into force on 20 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p . 28 .